                                            Case 3:20-cv-01878-JD Document 8 Filed 02/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY DARNELL FULLER,                              Case No. 20-cv-01878-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER LIFTING STAY AND FOR
                                                 v.                                         RESPONDENT TO SHOW CAUSE
                                   9

                                  10     GISELLE MATTESON,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Larry Fuller, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254. The action was stayed so petitioner could exhaust an additional claim.

                                  15   Petitioner has filed an amended petition and indicates that all claims are now exhausted.

                                  16                                            BACKGROUND

                                  17          Petitioner was found guilty after a jury trial of one count of murder with the special

                                  18   circumstance that the victim was killed to prevent his testimony. People v. Fuller, No. A149884,

                                  19   2018 WL 492705, at *1 (Cal. Ct. App. Oct. 11, 2018). Petitioner was sentenced to a prison term

                                  20   of life without the possibility of parole. Id. at 3. The California Court of Appeal affirmed the

                                  21   conviction. Id. at 1. The California Supreme Court denied review. Amended Petition at 3. A

                                  22   habeas petition to the California Supreme Court was recently denied. Id.

                                  23                                              DISCUSSION

                                  24          STANDARD OF REVIEW
                                  25          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  26   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  27   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  28   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                            Case 3:20-cv-01878-JD Document 8 Filed 02/05/21 Page 2 of 3




                                   1   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   2   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   3   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   4   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   5   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   6   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   7   688, 689 (1st Cir. 1970)).

                                   8           LEGAL CLAIMS
                                   9           As grounds for federal habeas relief, petitioner asserts that: (1) the trial court erred in

                                  10   admitting evidence of a prior crime to show motive; and (2) trial counsel and appellate counsel

                                  11   were ineffective for failing to challenge the evidence that was obtained from his cellphone in

                                  12   violation of the Fourth Amendment.1 Liberally construed, these claims are sufficient to require a
Northern District of California
 United States District Court




                                  13   response.

                                  14                                               CONCLUSION

                                  15           1.      The stay in this case (Docket No. 6) is LIFTED and the case is REOPENED. The

                                  16   clerk shall serve by electronic mail a copy of this order on the Attorney General of the State of

                                  17   California at SFAWTParalegals@doj.ca.gov. The clerk also shall serve a copy of this order on

                                  18   petitioner by regular mail. Respondent can view the amended petition on the electronic docket

                                  19   (Docket No. 7).

                                  20           2.      Respondent shall file with the Court and serve on petitioner, within eighty-four (84)

                                  21   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  22   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  23   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  24   trial record that have been transcribed previously and that are relevant to a determination of the

                                  25   issues presented by the petition.

                                  26
                                  27   1
                                        Sixth Amendment claims based on incompetent representation by counsel with respect to Fourth
                                  28   Amendment issues may be the basis for a habeas action and are not barred by Stone v. Powell, 428
                                       U.S. 465 (1976). See Kimmelman v. Morrison, 477 U.S. 365, 373-83 (1986).
                                                                                     2
                                            Case 3:20-cv-01878-JD Document 8 Filed 02/05/21 Page 3 of 3




                                   1          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   2   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   3          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   4   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If respondent files such a motion, it is due eighty-four (84) days from the date this

                                   6   order is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent

                                   7   an opposition or statement of non-opposition within twenty-eight (28) days of receipt of the

                                   8   motion, and respondent shall file with the Court and serve on petitioner a reply within fourteen

                                   9   (14) days of receipt of any opposition.

                                  10          4.      Petitioner is reminded that all communications with the Court must be served on

                                  11   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  12   the Court informed of any change of address and must comply with the Court’s orders in a timely
Northern District of California
 United States District Court




                                  13   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  14   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  15   1997) (Rule 41(b) applicable in habeas cases).

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 5, 2021

                                  18
                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
